                                            Case 5:20-cv-03519-BLF Document 9 Filed 09/14/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         BRIAN YOUNG,
                                  11                                                      Case No. 20-03519 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     ROMANY MCNAMARA,
                                  15                  Defendant.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. Plaintiff’s motion for leave to proceed in forma pauperis will be addressed
                                  20   in a separate order.
                                  21                                           DISCUSSION
                                  22   A.     Standard of Review
                                  23          A federal court must conduct a preliminary screening in any case in which a
                                  24   prisoner seeks redress from a governmental entity or officer or employee of a
                                  25   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  26   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  27   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  28   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                            Case 5:20-cv-03519-BLF Document 9 Filed 09/14/20 Page 2 of 4




                                   1   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   2          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   3   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   4   violated, and (2) that the alleged violation was committed by a person acting under the
                                   5   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   6   B.     Plaintiff’s Claims
                                   7          Plaintiff is suing his public defender, Romany McNamara, for allegedly
                                   8   withholding a tape statement that proves Plaintiff’s innocence. Dkt. No. 1 at 3. Plaintiff
                                   9   claims that “she also refuse[d] to call the detective, Wendy Cross to the stand cause Ms.
                                  10   Cross knew I was innocent, and Cross had access to this tape statement.” Id. For relief,
                                  11   Plaintiff seeks an affidavit from Defendant stating why she withheld the tape statement, for
                                  12   her to provide the tape statement to Plaintiff, along with damages for her “negligence.” Id.
Northern District of California
 United States District Court




                                  13          Plaintiff fails to state a claim for relief because he cannot satisfy either element for a
                                  14   § 1983 claim, i.e., that a constitutional or federal right was violated by a state actor. First
                                  15   of all, Plaintiff fails to allege what constitutional or federal right was violated, and
                                  16   negligence is not actionable under § 1983. Secondly, a public defender does not act under
                                  17   color of state law when performing a lawyer’s traditional functions, such as entering pleas,
                                  18   making motions, objecting at trial, cross-examining witnesses, and making closing
                                  19   arguments. Polk County v. Dodson, 454 U.S. 312, 318-19 (1981); accord Vermont v.
                                  20   Brillon, 556 U.S. 81, 93 (2009). It matters not that the public defender failed to exercise
                                  21   independent judgment or that he was employed by a public agency; it is the nature and
                                  22   context of the function performed by the public defender that is determinative under Polk
                                  23   County. Miranda v. Clark County, Nevada, 319 F.3d 465, 468 (9th Cir.) (en banc), cert.
                                  24   denied, 540 U.S. 814 (2003). Here, Plaintiff’s allegations involve Defendant McNamara’s
                                  25   actions as his public defender in the performance of a lawyer’s traditional functions, i.e.,
                                  26   the decision to call a witness during trial. Accordingly, it cannot be said that Defendant
                                  27   McNamara was acting under color of state law when she committed the alleged acts. See
                                  28                                                   2
                                           Case 5:20-cv-03519-BLF Document 9 Filed 09/14/20 Page 3 of 4




                                   1   Polk County, 454 U.S. at 318-19.
                                   2          It appears that Plaintiff is attempting to obtain evidence to prove his innocence of
                                   3   criminal charges. A district court “may take notice of proceedings in other courts, both
                                   4   within and without the federal judicial system, if those proceedings have a direct relation
                                   5   to matters at issue.” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (internal
                                   6   quotation marks and citations omitted) (granting request to take judicial notice in § 1983
                                   7   action of five prior cases in which plaintiff was pro se litigant, to counter her argument that
                                   8   she deserved special treatment because of her pro se status). The Court takes judicial
                                   9   notice of a 28 U.S.C. § 2254 habeas action filed by Plaintiff in this district in 2014,
                                  10   challenging his 2012 conviction out of Alameda County for rape, second degree robbery,
                                  11   false imprisonment, and evading a peace officer. Young v. Barnes, Case No. 14-03550
                                  12   EJD (PR).1 He was sentenced on June 27, 2012, to twenty-three years and eight months in
Northern District of California
 United States District Court




                                  13   state prison. Id., Dkt. No. 53 at 1. The Court denied the petition, finding no merit to the
                                  14   claims that the trial court denied the petitioner’s right to self-representation, the trial court
                                  15   allowed the destruction of exculpatory evidence (his cell phone) without allowing the
                                  16   petitioner prior access, and the trial court improperly admitted evidence of prior bad acts.
                                  17   Id. Thereafter, Plaintiff filed two more federal habeas petitions which were dismissed as
                                  18   second and successive under 28 U.S.C. § 2244(b)(3)(A) for lack of an order from the Ninth
                                  19   Circuit Court of Appeals authorizing the district court to consider a renewed challenge to
                                  20   his state conviction. See Young v. Sup. Ct. Cty. Alameda, Case No. 16-cv-06616-EJD
                                  21   (PR); Young v. Sup. Ct. Cty. Alameda, Case No. 19-cv-02117-EJD (PR). It appears that
                                  22   Plaintiff is herein making a back-door attempt to challenge that same conviction by
                                  23   asserting his innocence through a § 1983 suit for damages against his public defender. He
                                  24   may not because such an action is barred by Heck v. Humphrey, 512 U.S. 477 (1994).
                                  25          In order to recover damages for an allegedly unconstitutional conviction or
                                  26
                                       1
                                  27    The name and unique CDC# (T15087) of the petitioner matches that of Plaintiff in this
                                       matter.
                                  28                                                   3
                                            Case 5:20-cv-03519-BLF Document 9 Filed 09/14/20 Page 4 of 4




                                   1   imprisonment, or for other harm caused by actions whose unlawfulness would render a
                                   2   conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction
                                   3   or sentence has been reversed on direct appeal, expunged by executive order, declared
                                   4   invalid by a state tribunal authorized to make such determination, or called into question
                                   5   by a federal court's issuance of a writ of habeas corpus. Heck, 512 U.S. at 486-487. A
                                   6   claim for damages bearing that relationship to a conviction or sentence that has not been so
                                   7   invalidated is not cognizable under § 1983. Id. at 487. When a state prisoner seeks
                                   8   damages in a § 1983 suit, the district court must therefore consider whether a judgment in
                                   9   favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence;
                                  10   if it would, the complaint must be dismissed unless the plaintiff can demonstrate that the
                                  11   conviction or sentence has already been invalidated. Id.
                                  12           Here, a judgment in favor of Plaintiff against his public defender for withholding
Northern District of California
 United States District Court




                                  13   evidence that would prove his innocence would necessarily imply the invalidity of his
                                  14   conviction. Therefore, the complaint must be dismissed unless Plaintiff can demonstrate
                                  15   that the conviction has already been invalidated. See Heck, 512 U.S. at 487. As discussed
                                  16   above, Plaintiff cannot make such a showing since his federal habeas petition was denied
                                  17   on the merits and he remains imprisoned under a valid conviction. See supra at 3.
                                  18   Accordingly, this action must be dismissed as barred by Heck, 512 U.S. at 487.
                                  19

                                  20                                            CONCLUSION
                                  21           For the foregoing reasons, the complaint is DISMISSED without prejudice as
                                  22   barred by Heck, 512 U.S. at 487.
                                  23           IT IS SO ORDERED.
                                  24   Dated: _September 14, 2020____                    ________________________
                                                                                         BETH LABSON FREEMAN
                                  25
                                                                                         United States District Judge
                                       Order of Dismissal
                                  26   PRO-SE\BLF\CR.20\03519Young_dism(Heck)

                                  27

                                  28                                                 4
